Citation Nr: 0826248	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  06-35 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether appellant has excessive income for payment of pension 
benefits plus aid and attendance allowance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel





INTRODUCTION

The veteran had active service from October 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating action of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi, which granted special monthly pension 
based on the need for aid and attendance, effective March 1, 
2006, but found that the veteran and his spouse had excessive 
income that precluded the veteran's receipt of disability 
pension at the aid and attendance rate.


FINDINGS OF FACT

1.  The veteran was awarded disability pension at the aid and 
attendance rate in July 2006, effective from March 1, 2006.

2.  In 2006, the veteran's countable income exceeded the 
maximum annual pension rate (MAPR) for pension benefits at 
the aid and attendance rate for a veteran and his spouse.


CONCLUSION OF LAW

The veteran's countable income is excessive for receipt of 
pension benefits at the aid and attendance rate in 2006.  38 
U.S.C.A. §§ 1503, 1521, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.3(a), 3.23, 3.271, 3.272, 3.273 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  However, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to the adjudication of the claim for pension at the aid 
and attendance rate, an April 2006 letter advised the veteran 
of the evidence necessary to substantiate his claim and the 
respective obligations of the veteran and VA in obtaining 
that 



evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Contained within this letter was notification to the veteran 
that the evidence must demonstrate that the veteran's net 
worth and income do not exceed certain requirements.  The 
claims file also contains a March 2006 letter that advised 
the veteran of the bases for establishing a disability rating 
and effective date of award.  In addition, following these 
letters, the claim was adjudicated in the July 2006 rating 
decision, October 2003 statement of the case, and February 
2008 supplemental statement of the case.  

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

VA and private medical records dated in and after January 
2006 are also associated with the claims folder, as are the 
veteran's income-net worth and employment statement, dated in 
November 2005, copies of annuity statements from 2005, the 
veteran's addendum to his original claim, filed in November 
2006, and Social Security Administration (SSA) data for the 
veteran and his spouse.  There is no indication that there 
are any outstanding pertinent documents or records that have 
not been obtained, or that are not adequately addressed in 
documents or records contained within the claims folder.  A 
July 2006 statement from the veteran also indicates that the 
veteran appreciates that his claim for pension at the aid and 
attendance rate was being denied on the basis that he had 
excessive income.  He also noted that he spent $4,776 for 
medical insurance in 2006, further evidence that he 
appreciated the type of expense that could offset income.  

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2007); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  



II.  Whether Appellant has Excessive Income for Payment of 
Pension Benefits plus Aid and Attendance Allowance

Chapter 15 of Title 38 of the United States Code sets forth 
the requirements for entitlement to nonservice-connected 
disability pension.  Under 38 U.S.C.A. § 1521, a veteran who 
served on active duty during a period of war, as defined in 
the statute, and is permanently and totally disabled from a 
nonservice-connected disability, not the result of willful 
misconduct, is entitled to receive a VA pension, to be 
adjusted according to the amount of his or her annual income.  
Paragraph (c) provides the annual rate of pension payable to 
a married veteran living with or reasonably contributing to 
the support of such veteran's spouse.  This annual rate is 
then reduced by the amount of the veteran's income.

Basic entitlement to such pension exists if, among other 
things, the veteran's income is not in excess of the MAPR 
specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 
38 C.F.R. § 3.3(a)(3).  The MAPR is published in Appendix B 
of VA Manual M21-1 (M21- 1) and is to be given the same force 
and effect as published in VA regulations.  38 C.F.R. § 3.21 
(2007).

Payments from any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received, unless specifically excluded.  38 C.F.R. § 3.271.  
For the purpose of determining initial entitlement, the 
monthly rate of pension shall be computed by reducing the 
applicable maximum pension rate by the countable income on 
the effective date of entitlement and dividing the remainder 
by 12.  38 C.F.R. § 3.273(a).  Nonrecurring income (income 
received on a one-time basis) will be counted, for pension 
purposes, for a full 12-month annualization period following 
receipt of the income.  38 C.F.R. § 3.271(c).

Income from SSA benefits is not specifically excluded under 
38 C.F.R. § 3.272, and therefore is included as countable 
income.  Certain unreimbursed medical expenses (in excess of 
five percent of the MAPR) may be excluded from countable 
income for the same 12-month annualization period to the 
extent they were paid.  38 C.F.R. 



§ 3.272.  Thus, to be excluded, the expense must be paid 
during the 12-month annualization period.  

As of March 1, 2006, the maximum annual limit for pension for 
a veteran and one dependent at the aid and attendance rate 
was $20,924.  See 38 C.F.R. § 3.23(a)(2); M21-1, Part I, 
Appendix B.

Data obtained from SSA as of April 1, 2006, indicated that 
the veteran's monthly SSA benefit was $1,082.50, his spouse's 
monthly SSA benefit was $497.50, the veteran's monthly civil 
service annuity benefit was $1,039.10, and his spouse's 
monthly civil service annuity benefit was $154.  Therefore, 
the total income for the veteran and his spouse for 2006 was 
correctly identified by the RO in the October 2006 statement 
of the case as $33,277.  

All of the expenses identified by the veteran for 2006 at the 
highest amount reported are as follows: yearly premiums for 
Medicare, Part B, for the veteran of $1,062, yearly premiums 
for Medicare, Part B, for the veteran's spouse of $1,062, 
"AFLAC" premium of $443.28, medical insurance premium of 
$4,776, miscellaneous drug expenses of $568.17, and 
miscellaneous doctor expenses of $418.43, totaling $8,329.88.  
Thus, even when considering all of the medical expenses 
identified by the veteran in his addendum to his original 
claim of $8,329.88, filed in November 2006 (not just those in 
excess of five percent of MAPR for pension for a veteran and 
one dependent at the aid and attendance rate in 2006 of 
$20,924), the amount remaining of $24,947.12 is still over 
$4,000 in excess of the MAPR for pension at the aid and 
attendance rate for a veteran and one dependent in 2006.

Consequently, the Board finds that a preponderance of the 
evidence is against 


entitlement to pension benefits at the aid and attendance 
rate for the veteran and his spouse for the year 2006.  


ORDER

The income for appellant and his spouse for 2006 was 
excessive for receipt of nonservice-connected pension 
benefits at the aid and attendance rate, and the appeal is 
denied.  


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


